United States Court of Appeals
                                                                                          Fifth Circuit


                     IN THE UNITED STATES COURT OF APPEALS                             FILED
                                                                                     July 13, 2005
                                 FOR THE FIFTH CIRCUIT
                                 _____________________                          Charles R. Fulbruge III
                                      No. 04-11336                                      Clerk
                                 _____________________

UNITED STATES OF AMERICA
                        Plaintiff - Appellee
                         v.
ANTONIO DE LA GARZA-GARCIA
                        Defendant - Appellant


                           ---------------------
           Appeal from the United States District Court for the
                    Northern District of Texas, Dallas
                               3:04-CR-43-3-N
                           ---------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that the Appellee’s unopposed motion to vacate

the sentence is GRANTED.



       IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand the case to the District Court for resentencing is

GRANTED.




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.